Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending, and are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 7, 14 recite the limitation "the first functionality” in “… wherein the first functionality is receiving a birthdate”.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

Claims 1-4, 6, 8-11, 13, 15-18, 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0336415 attributed to ANORGA et al. (hereafter referred to as ANORGA) and U.S. Patent Application Publication Number 2019/0082229 attributed to Grumer et al. (hereafter referred to as Grumer).
Regarding claim 1: ANORGA discloses a method for customizing a graphical user interface (GUI) comprising: initiating the GUI for a first user device of a set of user devices, wherein each user of the set of user devices shares at least one common user characteristic [0138, For example, if user behavior data indicates that upon capturing an image of a business card, the user selects an "add to contacts" suggested action more frequently for recent images of business cards, e.g., more frequently than "place a phone call," the suggested action to add to contacts may be displayed; in another word, some users have a common user characteristic of preferring to “add to contacts” whereas some users have a common user characteristic of preferring to make a phone call]; determining a first set of widgets to facilitate learning a user 6preference for a type of widget, the first set of widgets comprising a first widget and 7an widget, where: 8causing the first set of widgets to be displayed simultaneously within the GUI [526, 528 of figure 5A]; receiving, from the first user device, selection data associated with the 24displayed first set of widgets, where the selection data corresponds to input of the user-25specified data via the first widget or the alternative widget [0138]; 26generating, 
ANORGA does not disclose a first widget and 7an alternative widget, where: each of the first widget and the alternative widget is operable to 9receive user-specified data, the user-specified data being the same whether 10received via the first widget or via the alternative widget;
Grumer discloses a first widget and 7an alternative widget, where: each of the first widget and the alternative widget is operable to 9receive user-specified data, the user-specified data being the same whether 10received via the first widget or via the alternative widget [figure 25A: widget 2305 is with selectable options 2505 which includes "Watch on TV", "Watch on Phone" etc.; figure 25B: the alternative widget 2305 is with different selectable options 2555 which includes "Watch Here", "Show Info" etc.; 0164-0165];
11






It would have been obvious to one of ordinary skill in the art, having the teachings of ANORGA and Grumer before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Grumer into ANORGA in order to accommodate the users with diverse choices.
Grumer discloses the first widget is to cause display a first set of one or more GUI 12options to receive the user-specified data by a first set of one or more GUI 13operations [figure 25A: widget 2305 is with selectable options 2505 which includes "Watch on TV", "Watch on Phone" etc.]; and 14the alternative widget is to cause display a different set of one or 15more GUI options to receive the user-specified data by a different set of one or GUI operation [figure 25B: the alternative widget 2305 is with different selectable options 2555 which includes "Watch Here", "Show Info" etc.; 0164-0165].

Regarding claim 3: The method of claim 2, further comprising receiving, from the second user device of the set of user devices, at least one device characteristic associated with the second user device of the set of user devices [ANORGA: 0038: second user device can be any type of electronic device, e.g., desktop computer, laptop computer, portable or mobile device, cell phone, smart phone, tablet computer, television, TV set top box or entertainment device, wearable devices (e.g., display glasses or goggles, wristwatch, headset, armband, jewelry, etc.), personal digital assistant (PDA), media player, game device, etc.; ANORGA: 0039].  
Regarding claim 4: The method of claim 3, further comprising determining, based on the at least one device characteristic associated with the second user device of the set of user devices, the first set of widgets [ANORGA: 0136].  
Regarding claim 6: The method of claim 1, further comprising: 21generating a plurality of input-output pairs, wherein each input-output pair of the plurality of input-output pairs is associated with a different user device of the set of user devices [ANORGA: input-output pair of figure 5A can be associated with user device 120, 122, 124 and/or 126 of figure 1; 0146]; and training, based on the plurality of input-output pairs, the supervised machine learning model [ANORGA: 0146, 0178].

Claims 15-18, 20 are rejected using the same rationale as claims 1-4, 6 respectively.
Claims 5, 7, 12, 14 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over ANORGA and Grumer and U.S. Patent Application Publication Number 2014/0309872 attributed to Christopher P. Ricci (hereafter referred to as Ricci). 
Regarding claim 5: Neither ANORGA nor Grumer mentions wherein the at least one common user characteristic comprises at least an age range. 
Ricci discloses wherein the at least one common user characteristic comprises at least an age range [0577, 0611, 0614].
It would have been obvious to one of ordinary skill in the art, having the teachings of ANORGA and Grumer and Ricci before him/her, before the effective filing date of the claimed invention to incorporate Ricci’s teaching into ANORGA and Grumer in order to deal with data where information on a certain demographic is important.
Regarding claim 7: The method of claim 1, wherein the first functionality is receiving a birthdate [Ricci: 0542].
Claims 12, 19 are rejected using the same rationale as claim 5.
Claim 14 is rejected using the same rationale as claim 7.
Response to Arguments
35 U.S.C. § 103 rejection: Applicant’s statements (there is no arguments) with respect to claim(s) have been considered, but the amendments do not distinguish the teachings of ANORGA and Grumer as described above.
Conclusion
Any prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action. 
U.S. Patent Application Publication Number 2009/0249359 attributed to CAUNTER et al. (hereafter referred to as CAUNTER) discloses alternative widget [0078, figure 3].
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA D CHAUDHURI whose telephone number is (571)272-1427.  The examiner can normally be reached on Mon-Wed 7-3 ET (1st week of the bi-week) and Mon-Tue 7-3 ET (2nd week of the bi-week).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached at 571 272 4057.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.

/Anita D. Chaudhuri/ 
Examiner, AU 2173

/KIEU D VU/           Supervisory Patent Examiner, Art Unit 2173